Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

CASCADE MICROTECH, INC.

 

PARTIES:   

Cascade Microtech, Inc.

2430 NW 206th Ave

Beaverton, Or 97006

   (“CMI”)    And      

Geoff Wild

14634 Ambric Knolls

Saratoga, CA 95070

   (“Mr. Wild”) DATE:    January 2, 2008    (“Effective Date”)

RECITALS

 

A. Mr. Wild and CMI have entered into a letter agreement dated November 21, 2007
by which CMI agrees to employ, and Mr. Wild agrees to serve as President, and
Chief Executive Officer of CMI; and

 

B. Mr. Wild is expected to be a valued contributor to CMI, the Board believes
his continued employment will be crucial to CMI’s continued success, and CMI
wishes to motivate Mr. Wild to stay with CMI during this critical period; and

 

C. The parties desire to replace the November 21, 2007 letter agreement with a
more formal and comprehensive employment agreement;

AGREEMENT

NOW, THEREFORE, for valuable consideration the receipt and sufficiency of which
is hereby acknowledged, the parties agree as follows:

ARTICLE 1.

EMPLOYMENT, DUTIES AND TERM

1.1 Employment. Mr. Wild is employed in the position of President and Chief
Executive Officer of CMI reporting to the Board of Directors.

1.2 Duties. Mr. Wild shall devote his full-time and best efforts to CMI and to
fulfilling the duties of his position, which duties may from time to time be
assigned him by the CMI Board of Directors (“Board”). Such duties shall include,
without limitation, the development and execution of corporate strategy and
providing leadership in furthering CMI’s growth and financial success.

A. Mr. Wild agrees to abide by all By-laws, policies, practices, procedures or
rules of CMI to the extent they are not inconsistent with this Agreement, in
which case the provisions of this Agreement prevail.

 

Page 1 – EXECUTIVE EMPLOYMENT AGREEMENT



--------------------------------------------------------------------------------

B. Mr. Wild shall not divert for his own use or another’s advantage any business
opportunities meeting the following criteria: (a) the opportunity may benefit
CMI; (b) Mr. Wild learns of the opportunity during his employment with CMI; and,
(c) Mr. Wild learns of the opportunity in connection with his work for CMI. All
material facts regarding such opportunities must be promptly reported to the
Board for consideration by CMI. This provision is in addition to common law
protections available to CMI regarding corporate opportunities.

1.3 Term. The Term of this Agreement shall begin on the Effective Date and
extend until the earlier to occur of the following events, after which this
Agreement shall end unless expressly extended in a writing signed by the parties
hereto: (i) termination pursuant to Article 3 of this Agreement; or (ii) the
five (5)-year anniversary of the Effective Date, provided, however, that if a
Change in Control, as defined in Section 3.6 occurs prior to the five-year
anniversary, the Agreement shall extend until the earlier to occur of:
(i) termination pursuant to Article 3 or (ii) one year after the Change in
Control.

1.4 Officer’s Invention and Confidentiality Agreement. You employment is
conditioned on your execution of our Officer’s Invention and Confidentiality
Agreement, a copy of which has been forwarded to you under separate cover.

1.5 Cooperation. Mr. Wild agrees that both during his employment with CMI and
after his employment ends he shall, at the request of CMI, render all reasonable
assistance and perform all lawful acts that CMI reasonably considers necessary
or advisable in connection with any litigation involving CMI or any director,
officer, employee, shareholder, agent, representative, consultant, client or
vendor of CMI; provided, however, that if such assistance or performance occurs
after his employment with CMI has ended, Mr. Wild shall be compensated for his
time at an hourly rate commensurate with his Base Salary pay rate on the date
his CMI employment ended and all reasonable efforts will be made to accommodate
Mr. Wild’s schedule.

ARTICLE 2.

COMPENSATION

2.1 Base Salary. For all services rendered under this Agreement, CMI shall pay
Mr. Wild an initial base salary of $14,807.69 bi-weekly (a rate of $385,000
annually); payable in accordance with CMI’s usual payroll practices (“Base
Salary”). Mr. Wild’s Base Salary shall be reviewed annually. If Mr. Wild’s Base
Salary is increased from time to time, the increased amount shall be the Base
Salary for the remainder of the Term. Wild’s Base Salary may be reduced as part
of, and as consistent in all material respects with, a group reduction
applicable generally to the senior executives of CMI. All compensation provided
to Mr. Wild by CMI, whether by way of Base Salary, bonus, severance or
otherwise, shall be reduced by such amounts as are required to be withheld by
law. CMI shall pay interest on any amounts it fails to pay Mr. Wild when due.
Interest shall accrue only if Mr. Wild shall have, within 30 days of the date
the amount first became due, made written demand to CMI for payment and CMI
fails to pay the amount due in full within ten days of such notice. Interest
shall accrue at the rate of 8% APR from the date the amount first becomes due
until paid in full.

 

Page 2 – EXECUTIVE EMPLOYMENT AGREEMENT



--------------------------------------------------------------------------------

2.2 Bonus Plan. Mr. Wild shall be eligible to participate in an executive Bonus
Plan. The Bonus Plan provides the opportunity to receive pay in addition to Base
Salary. The amount of the bonus, if any, will be determined by the Board based
on measures of CMI’s and Mr. Wild’s performance. The target bonus (“Target
Bonus”) shall be set at the annual rate of at least 70% of Mr. Wild’s Base
Salary at the time the Target Bonus is declared, with a cap at 100 percent of
the base salary. The Target Bonus shall be calculated and paid to Mr. Wild
semi-annually. For 1H08 your bonus metrics will be tied to meeting the planned
revenue and profit targets. For 2H08 you and the Board of Directors through the
Compensation Committee of the Board will determine more specific revenue and
profit metrics related to sales growth and profitability, as well as increasing
shareholder value. Mr. Wild must be employed on the date the Target Bonus is
awarded in order to be eligible for the Target Bonus.

2.3 Stock Program. Mr. Wild will be participating in our Stock Program. You will
be granted a stock option for 100,000 shares at the fair market value on the
date of grant. Our standard stock option vesting schedule vests 20 % after the
first 12 months and then monthly over a five-year period from date of hire. The
options will be subject to the terms and conditions of the Stock Option Plan.

You will also be granted 50,000 restricted stock units. This common stock grant
represents your right to common shares of stock in the future. The stock
restrictions are removed over a four-year period with 25% of the shares becoming
unrestricted on the first-year anniversary date of the award. The remaining
share restrictions are removed annually over the next three years thereafter.
Further more detailed information regarding the common stock award and stock
option grant will be provided when they are issued to you. Additional vesting
cases apply to this position, as described below.

2.4 Benefit Plans. Mr. Wild shall be entitled to participate in any and all
employee benefit plans established by CMI from time to time for the benefit of
all employees of CMI. Mr. Wild shall be required to comply with the conditions
attendant to coverage by such plans and shall comply with and be entitled to
benefits only in accordance with the terms and conditions of such plans as they
may be amended from time to time. CMI’s employee benefits currently include a
401(k) plan, long-term disability insurance, life insurance, and health
insurance.

2.5 Drug Screening. Your employment is contingent upon your successful
completion of a drug screening. Drug screening will need to be completed at your
earliest convenience, before your first day of employment. Additional
information on completion of this screening has been sent to you under separate
cover.

2.6 Business Expenses. CMI shall, in accordance with, and to the extent of, its
policies in effect from time to time, reimburse all ordinary and necessary
business expenses reasonably incurred by Mr. Wild, including travel and
travel-related expenses, necessary business entertainment, cell phone, internet
access and long distance, in performing his duties as an employee of CMI,
provided that Mr. Wild accounts promptly for such expenses to CMI in the manner
prescribed by CMI.

 

Page 3 – EXECUTIVE EMPLOYMENT AGREEMENT



--------------------------------------------------------------------------------

2.7 Paid Time Off. Mr. Wild shall be entitled to 25 days Paid Time Off (“PTO”)
annually under the terms and conditions of CMI’s PTO policy. PTO is paid out at
less than full value in some cases upon termination according to CMI policy.

2.8 Relocation Bonus. Included in this Executive Employment Agreement is an
$80,000 relocation bonus. This is taxable at statutory rates and payable on your
first payday at Cascade Microtech. If you voluntarily leave Cascade Microtech
within 12 months from your hire date, you agree to repay the company a prorated
portion of this amount.

2.9 External Board Participation. Your request to continue your participation in
the two Board of Director positions you are now part of is affirmed subject to
maintaining a minimal distraction to your work as CEO of Cascade Microtech.
Periodic discussions and review of these activities with the Board of Directors
is appropriate.

ARTICLE 3.

TERMINATION

3.1 General. This Article 3 governs termination of this Agreement and
termination of Mr. Wild’s employment with CMI. Except as otherwise stated in
this Agreement, termination of this Agreement also means termination of
Mr. Wild’s employment. At all times herein, Mr. Wild’s employment is at-will
meaning that CMI or Mr. Wild can terminate the employment relationship at any
time for any reason, subject to any obligation to pay severance or give notice
as may be provided below.

A. Release of Claims. No provision of this Agreement that requires CMI to pay
Mr. Wild severance, option acceleration, or any other compensation or benefit
associated with the termination of Mr. Wild’s employment (except accrued Base
Salary and PTO and as required by law), shall be effective unless and until
Mr. Wild and CMI shall have executed, delivered, and not revoked (in the event
the release contains a revocation period), a mutual release of claims in the
form attached hereto as Exhibit A (the “Release”).

B. Method of Payment. In the event CMI is obligated to pay Mr. Wild severance
after termination, payment shall be made in a lump sum within 30 days after both
of the following have occurred: (i) the termination date has passed and (ii) the
Release has become effective.

C. Benefits. Except as expressly stated in this Article 3, upon termination of
employment Mr. Wild shall be entitled to Mr. Wild’s rights under CMI’s benefit
plans, including without limitation any 401K plan, as such plans, by their
provisions, apply upon Mr. Wild’s termination.

3.2 Termination for Cause by CMI, or Executive’s Resignation. CMI may terminate
this Agreement immediately for “Cause” as that term is defined herein, upon
written notice to Mr. Wild. Mr. Wild may terminate (i.e. resign) his employment
upon four (4) weeks’ written notice.

 

Page 4 – EXECUTIVE EMPLOYMENT AGREEMENT



--------------------------------------------------------------------------------

A. Payment upon Termination for Cause by CMI or Resignation by Mr. Wild. If CMI
terminates this Agreement for Cause, or Mr. Wild resigns his employment,
Mr. Wild shall be entitled to his accrued but unpaid Base Salary and pay out of
up to 75% of his accrued but unused PTO according to CMI policy. “Cause” means
the Board’s determination that Mr. Wild has engaged in any one or more of the
following: (a) willful and repeated failure to comply with the lawful
instructions of the Board, (b) gross negligence or willful misconduct in the
performance of duties to CMI, (c) commission of any act of fraud against CMI or
the misappropriation of material CMI property, or (d) Final judgment of
conviction of, or plea of guilty or nolo contendre to, a felony or other crime
that is, or may be, materially injurious to the business or reputation of CMI.

Except as expressly stated in this Section 3.2 and as required by law, Mr. Wild
shall be entitled to no other or further compensation or benefits of any kind.

3.3 Termination without Cause by CMI. CMI may terminate this Agreement without
Cause upon four weeks written notice; provided, however, that CMI shall have the
right to make termination effective immediately upon notice, in which case
Mr. Wild shall be paid his Base Salary for a four-week notice period.

A. Payment upon Termination without Cause by CMI. If CMI terminates Mr. Wild
without Cause, subject to the release-of-claims requirement, Mr. Wild shall be
entitled to:

i) Base Salary: Pay-out of accrued but unpaid Base Salary through the
termination date and pay-out of up to 100% of accrued but unused PTO according
to CMI policy.

ii) Severance Pay: Severance pay in the amount of twelve months’ Base Salary.

iii) Stock Options: The stock options held by Mr. Wild that would have vested
had Mr. Wild remained employed after the termination date for an additional
period equal to his length of employment up to a maximum of twelve (12) months,
shall accelerate and become immediately exercisable. For example: (a) if
Mr. Wild had been employed for six months on the date of termination, the
options that would have vested had he remained employed for an additional six
months would accelerate and vest; or (b) if Mr. Wild had been employed for
eighteen months on the date of termination, the options that would have vested
had he remained employed for an additional twelve months would accelerate and
vest. Mr. Wild’s vested stock options shall remain exercisable for a one-year
period after the termination date. In addition, additional restricted stock
units would vest at termination such that at least 20,000 restricted stock units
have vested.

Except as expressly stated in this Section 3.3 and as required by law, Mr. Wild
shall be entitled to no other or further compensation or benefits of any kind.

3.4 Termination in The Event of Death or Disability. This Agreement shall
terminate immediately in the event of Mr. Wild’s death and may be terminated by
the Board in the event of Disability.

 

Page 5 – EXECUTIVE EMPLOYMENT AGREEMENT



--------------------------------------------------------------------------------

A. Death or Disability Termination Payment. In the event of Mr. Wild’s death or
termination due to Disability, as defined below, (subject to the release of
claims requirement only in the event of Disability), Mr. Wild shall be entitled
to his accrued but unpaid Base Salary through the termination date and pay-out
of up to 100% of accrued but unused PTO according to CMI policy.

B. “Disability” shall mean, as reasonably determined in the Board’s discretion,
after consultation with a physician selected by the Board, the inability of
Mr. Wild to perform, with reasonable accommodation if necessary, any essential
function of his position because of physical or mental incapacity for a period
of sixty (60) days in the aggregate during any twelve-month period. Mr. Wild
shall cooperate in any physical examination and shall produce such medical
records as may assist the Board in making a determination regarding Disability.

Except as expressly stated in this Section 3.4 and as required by law, Mr. Wild
shall be entitled to no other or further compensation or benefits of any kind.
Amounts owed to Mr. Wild following Mr. Wild’s death, if any, shall be paid in
accordance with State law.

3.5 Termination for Willful Breach. Mr. Wild may terminate his employment due to
CMI’s Willful Breach, as defined below.

A. Payment Upon Termination For Willful Breach: In the event Mr. Wild terminates
his employment due to CMI’s Willful Breach, subject to the release-of-claims
requirement, Mr. Wild shall be entitled to:

i) Base Salary: Pay-out of accrued but unpaid Base Salary through the
termination date and pay-out of up to 100% of accrued but unused PTO according
to CMI policy.

ii) Severance Pay: Severance pay in the amount of twelve months’ Base Salary.

iii) Stock Options: The stock options held by Mr. Wild that would have vested
had Mr. Wild remained employed after the termination date for an additional
period equal to twelve (12) months, shall accelerate and become immediately
exercisable. Mr. Wild’s vested stock options shall remain exercisable for a
one-year period after the termination date. In addition, additional restricted
stock units would vest such that at least 20,000 restricted stock units will
have vested at termination.

B. “Willful Breach” shall mean CMI’s willful breach of a material obligation
under this Agreement; provided, however, that Mr. Wild has given written notice
of such breach to the CMI Board and thirty (30) days shall have passed with no
cure having been made.

Except as expressly stated in this Section 3.5 and as required by law, Mr. Wild
shall be entitled to no other or further compensation or benefits of any kind.

 

Page 6 – EXECUTIVE EMPLOYMENT AGREEMENT



--------------------------------------------------------------------------------

3.6 Change in Control Termination. This Section governs CMI’s termination of
Mr. Wild’s employment without Cause after a Change in Control or Mr. Wild’s
termination for Good Reason, as defined below, after a Change in Control. This
Section shall not apply in the case of Mr. Wild’s Death, termination due to
Disability, termination for Cause, resignation, or termination for Willful
Breach.

A. Payment in the Event of a Change in Control Termination. In the event of a
Change in Control Termination, as defined below, subject to the
release-of-claims requirement, Mr. Wild shall be entitled to:

i) Base Salary: Pay-out of accrued but unpaid Base Salary through the
termination date and pay-out of up to 100% of accrued but unused PTO pursuant to
CMI policy.

ii) Severance Pay: Severance pay in the amount of twelve months’ Base Salary.

iii) Stock Options: The stock options held by Mr. Wild that would have vested
had Mr. Wild remained employed after the termination date for an additional
period equal to twelve (12) months, shall accelerate and become immediately
exercisable. Mr. Wild’s vested stock options shall remain exercisable for a
one-year period after the termination date. In addition, additional restricted
stock units will vest at termination such that at least 20,000 restricted stock
units will have vested.

B. “Change of Control” shall mean any of the following events: (i) the
stockholders approve a plan of complete liquidation of CMI; or (ii) the
consummation of the sale or disposition by CMI of all or substantially all CMI’s
assets; or (iii) any “person” (as such term is used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 or 13d-5 under said Act), directly
or indirectly, of securities of CMI representing 50% or more of the total voting
power represented by CMI’s then outstanding voting securities; or (iv) the date
of the consummation of a merger or consolidation of CMI with any other
corporation that has been approved by the stockholders of CMI, other than a
merger or consolidation which would result in persons who were the direct or
indirect owners of voting securities of CMI outstanding immediately prior to the
consummation of such merger or consolidation becoming, immediately after such
consummation, the direct or indirect owners of voting securities representing
more than fifty percent (50%) of the total voting power represented by the
then-outstanding voting securities of the surviving corporation, in
substantially the same respective proportions as such persons’ ownership of the
voting securities of CMI immediately before such consummation. A transaction
shall not constitute a Change of Control if its sole purpose is to change the
state of CMI’s incorporation or to create a holding company that will be owned
in substantially the same proportions by the persons who held CMI’s securities
immediately before such transaction.

C. “Change of Control Termination” shall mean either one of the following
effective during the one-year period after a Change in Control: (i) CMI’s
termination of Mr. Wild’s employment without Cause and not for death or
Disability; or, (ii) Mr. Wild’s resignation for “Good Reason”, as defined below.

 

Page 7 – EXECUTIVE EMPLOYMENT AGREEMENT



--------------------------------------------------------------------------------

D. “Good Reason” means any of the following occurring without Mr. Wild’s consent
provided, however, Mr. Wild has given written notice of such event to the CMI
Board and 30 days shall have passed with no cure having been made: (i) the
assignment to Mr. Wild of duties materially inconsistent with the position of
Chief Executive Officer and other positions held by Mr. Wild prior to the Change
in Control; (ii) requiring Mr. Wild to be based more than 50 miles from CMI’s
location on the date of the Change in Control; (iii) a reduction in Base Salary
below $385,000 per year, or any other reduction in Base Salary, unless such
other reduction is part of and is consistent in all material respects with a
group reduction applicable generally to the senior executives of CMI;
(iv) failure of CMI to allow Mr. Wild to participate in all of CMI’s benefits
plans for which he is eligible at coverage levels at least as great as other CMI
executives with the same or lesser levels of responsibility.

Except as expressly stated in this Section 3.6, Mr. Wild shall be entitled to no
other or further compensation or benefits of any kind.

3.7 Entire Termination Payment. The compensation provided for in this Article 3
shall constitute Mr. Wild’s sole remedy for termination or breach of this
Agreement. In no event shall Mr. Wild receive severance pay, benefits
continuation, option acceleration or any other compensation or consideration
upon termination under more than one subsection of this Agreement.

ARTICLE 4.

GENERAL PROVISIONS

4.1 Board Approval. This Agreement is subject to the approval of the Board of
Directors.

4.2 Notices. All notices, requests and demands given to or made pursuant hereto
shall, except as otherwise specified herein, be in writing and be delivered or
mailed to any such party at its address as set forth at the beginning of this
Agreement. Either party may change its address, by notice to the other party
given in the manner set forth in this Section. Any notice, if mailed properly
addressed, postage prepaid, registered or certified mail shall be deemed
dispatched on the registered date or that stamped on the certified mail receipt,
and shall be deemed received on the third business day thereafter or when it is
actually received, whichever is sooner.

4.3 Caption. The various headings or captions in this Agreement are for
convenience only and shall not affect the meaning or interpretation of this
Agreement.

4.4 Governing Law. The validity, construction and performance of this Agreement
shall be governed by the laws of the State of Oregon, and adjudicated in the
courts of Washington County, Oregon or the appropriate United States District
Court in Oregon without regard to the conflicts of law rules thereof.

4.5 Arbitration. Any dispute concerning the interpretation, construction, breach
or enforcement of this Agreement or arising in any way from Mr. Wild’s
employment with CMI or the termination of Mr. Wild’s employment shall be first
submitted to mediation in

 

Page 8 – EXECUTIVE EMPLOYMENT AGREEMENT



--------------------------------------------------------------------------------

accordance with the Mediation Procedures of the American Arbitration
Association. Should either party refuse to mediate after being requested to do
so by the other party, such refusing party shall not be entitled to receive
attorney’s fees in any subsequent adjucative proceeding, even if such party
prevails in such proceeding. Should the mediation efforts fail to result in a
satisfactory resolution of the matters presented, then final and binding
arbitration shall follow Such arbitration is to be before a single arbitrator in
Washington County, Oregon and shall be conducted under the then-current rules of
the American Arbitration Association applicable to employment disputes. The
prevailing party, as determined by the Arbitrator, shall be entitled to recover
its reasonable attorney’s fees and costs. The party not prevailing, as
determined by the Arbitrator, shall pay the cost of the arbitration. Judgment on
the award rendered may be entered in any court of competent jurisdiction. Except
for an action for a temporary or preliminary injunction, the procedures outlined
in this subsection are the exclusive method of dispute resolution.

4.6 Construction. Wherever possible, each provision of this Agreement, including
without limitation the arbitration provision, shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be prohibited by or invalid or unenforceable, under
applicable law, such provision shall be modified or eliminated only to the
extent of such prohibition, invalidity, or unenforceability without invalidating
the remainder of such provision or the remaining provisions of this Agreement,
which shall remain in effect according to their terms.

4.7 Waivers. No failure on the part of either party to exercise, and no delay in
exercising, any right or remedy hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right or remedy hereunder preclude
any other or further exercise thereof or the exercise of any other right or
remedy granted hereby or by any related document or by law.

4.8 Assignment. This Agreement shall be binding upon and inure to the benefit of
CMI and its successors and assigns, and shall be binding upon Mr. Wild, his
administrators, executors, legatees, and heirs. This Agreement, which is a
personal services contract, shall not be assigned by Mr. Wild.

4.9 Modification. This Agreement may not be and shall not be modified or amended
except by a written instrument signed by the parties hereto.

4.10 Entire Agreement. Except for the “Executive Invention and Confidentiality
Agreement” to be entered into by Mr. Wild which will remain in full force and
effect, this Agreement constitutes the entire agreement and understanding
between the parties hereto in reference to all the matters herein agreed upon.
This Agreement replaces and supersedes all prior and contemporaneous employment
agreements or understandings of the parties hereto including without limitation,
the letter from Mr. Strid to Mr. Wild dated November 14, 2007 setting forth the
agreed terms of employment. The provisions of this Agreement shall not be
construed for or against any party, as the parties are sophisticated and had the
opportunity to obtain legal counsel.

 

Page 9 – EXECUTIVE EMPLOYMENT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

GEOFF WILD     CASCADE MICROTECH, INC. /s/ Geoff Wild       /s/ Eric Strid Date:
  December 4, 2007     By:   Eric Strid       Its:   Chairman and Chief
Executive Officer       Date:   December 5, 2007

 

Page 10 – EXECUTIVE EMPLOYMENT AGREEMENT